DETAILED ACTION
Claims 1-6, 8-13, 15-19, and 21-22 are presented for examination.
Claims 7, 14, and 20 have been cancelled.
Claims 21-22 have been newly presented.
This office action is in response to the amendment submitted on 12-AUG-2022.
Claim 22 is objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - Claim Objection
Applicant’s arguments with respect to the objection of the claims have been fully considered and are moot per cancellation of claims 7, 14, and 20.  The objection of claims 7, 14, and 20 has been withdrawn. 

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 101 has been withdrawn. 

Response to Arguments - 35 USC § 103
On pgs. 12-14 of the Applicants’ Arguments/Remarks dated 08/12/2022 (hereinafter ‘Remarks’), Applicant argues the claims are allowable over the prior cited prior art. Examiner respectfully disagrees. On pg. 13 of the Remarks, Applicant references the amended portion of the claim, specifically regarding the clarification of the petrophysical properties. Applicant argues Ouenes, U.S. Patent Application Publication 2017/0145793 A1 does not teach combining of the variations of the regional stress and the additional elements. Examiner respectfully disagrees as Ouenes [0015] recites “to add explicitly hydraulic fractures”. Further, Ouenes [0058] recites the petrophysical properties of porosity and permeability. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how the elements are combine) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner notes the elements regarding how the elements are specifically combined are found in dependent claims 21 and 22, which Ouenes is not relied upon for teaching.
On pg. 13 continuing on pg. 14, Applicant argues Lecerf et al., United States Patent 9,135,475 B2 does not remedy the deficiencies of Ouenes. Examiner respectfully disagrees because Lecerf explicitly recites a composite quality index Col 19 lines 9-11. Regarding the element of how the elements are combined is found in dependent claims 21 and 22, which Lecerf is not relied upon.
Examiner maintains the amended elements of claim 1 cited on pg. 14 of the Remarks are taught by Ouenes in view of Lecerf. Further, Examiner maintains all previous rejections.
Applicant's arguments have been fully considered but they are not persuasive. Rejections under 35 U.S.C. 103 maintained.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-8, 10-11, 13-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Ouenes, U.S. Patent Application Publication 2017/0145793 A1 (hereinafter ‘Ouenes’) in view of
Lecerf et al., United States Patent 9,135,475 B2 (hereinafter ‘Lecerf’).

Regarding Claim 1: A system comprising: 
Ouenes teaches a processing device; and a non-transitory computer-readable medium including program code that is executable by the processing device for causing the processing device to: ([0043] Ouenes teaches a computer, i.e. processing device and non-transitory computer-readable medium  “…Properties of the injection treatment can be calculated or selected based on computer simulations of complex hydraulic fracture 121 propagation and interaction with the natural fracture network 109 in the subterranean region 104…”)
Ouenes teaches determine local variations of regional stress ([0048] Ouenes teaches determing the regional stress and the gradients, i.e. local variations “…In addition to the variability of rock geomechanical properties and reservoir pore pressure, a major geologic factor creating these stress variations and gradients is the presence of the natural fractures system 109 that interacts with the regional stress and its maximum horizontal stress direction 117…”)
Ouenes teaches using formation data detected by sensors and representing a natural fracture network in a region; ([0065] Ouenes teaches data gathering of drilling data, i.e. detected by sensors, and using the data to derive the natural fractures “…In some instances, the data gathering step 151 includes gathering or obtaining drilling reports and measurements, such as rate of penetration, mud losses and information derived from mud logs such as total gas, gas chromatography measurements. Mud losses and gas chromatography measurements are commonly available data and could be utilized as a proxy of fracture density when there are no wireline, image logs and core data. When no logs are available, surface or downhole drilling data could be used to derive geomechanical logs, pore pressure, stresses and natural fractures…”

    PNG
    media_image1.png
    550
    419
    media_image1.png
    Greyscale
Further, Fig. 3 and [0020] Ouenes teaches the natural fracture network in a region as shown by the elements of 103, 104, and 109 “…FIG. 3 is a diagrammatic representation of multiple completion stages interaction with natural fractures in a fractured subterranean reservoirs along a horizontal wellbore…”)

Ouenes teaches ([0015] Ouenes teaches the natural fractures, i.e. local variations of regional stress as discussed above in the previous limitations, and the pressurized effects of the hydraulic fractures and the geomechanical conditions “…The meshless particle-based geomechanical simulator able to represent explicitly the natural fractures with the proper derived initial geomechanical conditions is used to add explicitly hydraulic fractures which are pressurized to reproduce the stress effects, and its propagation in the continuum reservoir, created during a hydraulic fracturing operations. The resulting strain is used to interpret geomechanical asymmetric half-lengths that can be input as a constraint into hydraulic fracturing design software to estimate the fracture heights and stress gradient at each stimulation stage…”)
Ouenes teaches petrophysical properties that include a porosity that is computed for the region and a permeability that is computed for the region; ([0058] Ouenes teaches the rock properties, i.e. petrophysical properties include the porosity and the permeability for the simulating rock, i.e. region “…These three factors are first the geologic heritage and the resulting resource represented by the rock porosity and the total organic carbon (TOC), second the plumbing or permeability created during the stimulation which depends in large part on the rock brittleness and the natural fractures, and third on the drilling, completion and stimulation design. The first two factors can be optimized by finding the geologic sweet spots where the best rock property that has the best combination of porosity, TOC, rock brittleness and natural fractures can be found. The third factor depends in big part on the geomechanical sweet spots where the horizontal differential stress is low and the localized maximum principal stress direction is perpendicular to the drilled wellbore. The workflow provides the geomechanical sweet spots which represents the initial geomechanical conditions that could be used to optimize the drilling, completion and stimulation design to achieve the highest well production while keeping the cost as low as possible by avoiding drilling and stimulating poor rock that will not produce…”)
Ouenes teaches generate a plurality of flow simulations for hydrocarbon recovery of simulated wellbores in the region by: ([0063] Ouenes teaches using the natural fracture density and fracture network, i.e. region to approximate hydrocarbon production rates, i.e. hydrocarbon recovery “…When using a two dimensional representation of the reservoir volume, the natural fracture density is approximated at a surface location 102 or 101 by an average value, such as hydrocarbon production rates, that could be used as a proxy for the combined effects of the complex three dimensional fracture network 109…”
[0058] Ouenes teaches determining the production for various time periods and pressures to determine recovery, i.e. a plurality of flow simulations “…In some instances, the data gathering step 151 includes gathering or obtaining well production rate and pressure, such as oil, water, and gas production rates, cumulative productions, estimated ultimate recovery, initial production of the first 30, 90 and 180 days, pressure and production decline parameters. These production and pressure data could be used in multiple ways including validation of the derived predicted results of workflow as well as natural fracture density proxy if there are no available drilling data, wireline and image logs, petrophysical interpretation or core data to quantify the natural fractures at the wells…”)
Ouenes teaches generating, ([0049] Ouenes teaches determing the complex distribution around the well, i.e. models for areas in the region “…The present invention uses these initial geomechanical conditions as input in the simulation of the hydraulic fracturing and the resulting interaction between the hydraulic and natural fractures which lead to a complex distribution of the strain around the stimulated well…”
Further [0059] Ouenes teaches to include one or multiple wells, i.e. plurality of wells “…The outcome of the data gathering process 151 and the quality control applied to a data set that will include one or multiple wells that will have varying data collected during and after drilling, completion and stimulation as well as in some instances volumetric information represented by seismic, microseismic or tiltmeter data that provide information over a large area around one or multiple wells…”)
Ouenes teaches for each well configuration model of the plurality of well configuration models, generate a reservoir geomechanical model for a geomechanical parameter that includes propagation characteristics of hydraulic fractures; ([0043] Ouenes teaches the simulation of hydraulic fracture propagation and the associated natural fracture network, i.e. reservoir geomechanical model “…In some implementations, the well 101 is used to apply an injection treatment to extract resources from the subterranean formation 104 through the wellbore 108. The example well 101 may be used to create a complex hydraulic fracture 121 in wellbore 108. Properties of the injection treatment can be calculated or selected based on computer simulations of complex hydraulic fracture 121 propagation and interaction with the natural fracture network 109 in the subterranean region 104…”)
Ouenes teaches determine new hydraulic fractures by simulating propagation through the hydraulic fractures of the reservoir geomechanical model and using geomechanical rules; and ([0083] Ouenes teaches determining propagation of the hydraulic fracturing based on the simulation using the pumping rates and the real field conditions, i.e. geomechanical rules “…The hydraulic fracturing simulation consists of applying, at a certain time interval, a pressure on the faces of each hydraulic fracture 181. The time interval and the order of the hydraulic fracturing is determined by the sequence of hydraulic fracturing executed in the real field conditions. The pressure applied on each hydraulic fracture is provided by the operator or derived from the pumping rates measured during the hydraulic fracturing. The hydraulic fractures 181 could be set to an average half-length and pressure applied to their faces or could be set to a small value and the hydraulic fracturing simulation could include their propagation…”)
Ouenes teaches determine a projected hydrocarbon recovery rate by simulating flow with the new hydraulic fractures; ([0099] Ouenes teaches derving the hydrocarbon production, i.e. recovery rate from stimulated reservoir based on the permeability from the hydraulic fractures “…In some instances, the reduction or increase of completions stages optimized according to their placement only in low differential stress zones could be translated in costs and expenses that could be compared to the revenues generated from the predicted hydrocarbon production derived from reservoir simulation software that also uses the stimulated permeability to simulate the most likely extent of the stimulated reservoir volume that could contribute to the production…”)
Ouenes teaches select a well placement plan for a well in the region using a plurality of projected hydrocarbon recovery rates from the plurality of well configuration models; and ([0099] Ouenes teaches selecting the pad locations, i.e. well placement plan dependent on the net present value and cost effective design, i.e. projected hydrocarbon recovery “…Different completion strategies and selection of pad locations, well landing zones, well lengths and azimuths, and choice of number and position of the completion stages based on the strain and the stimulated permeability and the subsequent pressure depletion could be evaluated using an economic criteria such the net present value to allow for the optimal and cost effective design strategy…”)

Ouenes does not appear to explicitly disclose
generate a quality index for at least one area in the region by combining
generating, using the quality index, a plurality of well configuration models
output a command that causes an adjustment to a characteristic of a well tool based on the well placement plan that is selected 

However, Lecerf teaches generate a quality index for at least one area in the region by combining (Col 19 lines 9-11 Lecerf teaches determing a quality index from combining two indicators “…combining (1346) the reservoir quality indicator and the completions quality indicator to form a composite quality index…”)
Lecerf teaches generating, using the quality index, a plurality of well configuration models (Col 21 lines 18-25 Lecerf teaches using the quality index of the design stages and perforations “…If the stress difference between blocks is lower than a threshold value defined by the pressure which is generated by the diverter, then the stress blocks are merged. The merged stress blocks and the composite quality index are combined to design stages and perforation clusters. Finally, the diverter enables adding a final step of selectively positioning, the perforations…”)
Further Col 9 lines 9-18 Lecerf teaches for the design of multiple wells i.e. plurality of well configuration models “…Stimulation operations for conventional and unconventional reservoirs may be performed based on knowledge of the reservoir. Reservoir characterization may be used, for example, in well planning, identifying optimal target zones for perforation and staging, design of multiple wells ( e.g., spacing and orientation), and geomechanical models. Stimulation designs may be optimized based on a resulting production prediction. These stimulation designs may involve an integrated reservoir centric workflow which include design, real time (RT), and post treatment evaluation components…”)
Lecerf teaches output a command that causes an adjustment to a characteristic of a well tool based on the well placement plan that is selected (In Col 11 lines 21-34 Lecerf teaches the simulation of a drilling geo-steering interpretation, i.e. well tool for performing a wellbore operation, i.e. well placement which incorporates the indicator to perform the operation, i.e. output a command “…Stimulation design may integrate 3 D reservoir models (formation models), which can be a result of seismic interpretation, drilling geo-steering interpretation, geological or geomechanical earth model, as a starting point (zone model) for completion design. For some stimulation designs, a fracture modeling algorithm may be used to read a 3D MEM and run forward modeling to predict fracture growth. This process may be used so that spatial heterogeneity of a complex reservoir may be taken into account in stimulation operations. Additionally, some methods may incorporate spatial X-Y-Z sets of data to derive an indicator, and then use the indicator to place and/or perform a wellbore operation, and in some instance, multiple stages of wellbore operations as will be described further herein…”)
Ouenes and Lecerf are analogous art because they are from the same field of endeavor, modeling for design of a well and determining estimated production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determine new hydraulic fractures by simulating propagation through the hydraulic fractures of the reservoir geomechanical model and using geomechanical rules as disclosed by Ouenes by generate a quality index for at least one area in the region by combining and generating, using the quality index, a plurality of well configuration models and output a command that causes an adjustment to a characteristic of a well tool based on the well placement plan that is selected as disclosed by Lecerf.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for multiple sources of data and evaluation the different dataflow as discussed by Lecerf in Col 3 lines 53-62 “…The stimulation operations may also be performed using optimization, tailoring for specific types of reservoirs ( e.g., tight gas, shale, carbonate, coal, etc.), integrating, evaluations  criteria ( e.g., reservoir and completion criteria), and integrating data from multiple sources. The stimulation operations may be performed manually using conventional techniques to separately analyze dataflow with separate analysis being disconnected and/or involving a human operator to manually move data and integrate data using multiple software and toots [sic]…”

Claims 8 and 15 are non-transitory computer-readable medium and method claims, respectively, containing substantially the same elements as Claim 1, and are rejected on the same grounds under 35 U.S.C. 103 as Claim 1, Mutatis mutandis.

Regarding Claim 3: Ouenes and Lecerf teach The system of claim 1, wherein the non-transitory computer-readable medium includes program code that is executable by the processing device for causing the processing device to select the well placement plan by: 
Ouenes teaches building a response surface using the plurality of projected hydrocarbon recovery rates and the plurality of well configuration models; and ([0049] Ouenes teaches determining the largest hydrocarbon recovery factor, i.e. hydrocarbon recovery rate for the most effective hydraulic simulation, i.e. well configuration models “…The objective of the present invention is to provide a reliable and rapid way to evaluate the asymmetric half lengths used in hydraulic fracturing design and reservoir simulation as well as the initial stimulated permeability that could be used in a reservoir simulator to evaluate the extent of the depletion zone where the hydraulic stimulation will be the most effective and lead to the best and largest hydrocarbon recovery factor. These asymmetric half lengths and stimulated permeability could be identified by estimating the geomechanical strain in each subterranean fractured formation 103 and 104 across the field 110. The present invention provides a new way to estimate quickly the initial geomechanical conditions resulting from the interaction between the natural fracture system 109 and the regional stress and its maximum horizontal stress direction 117…”)
Ouenes teaches analyzing the response surface using a minimization algorithm to determine the well placement plan among a plurality of well placement plans having a highest projected hydrocarbon recovery rate. (Continuing [0049] Ouenes teaches keeping cost of completion to a minimum, i.e. minimization algorithm and providing the highest hydrocarbon production among the stages of the different parameters “…Having the strain map or 3D volume, an operator will be able to estimate the asymmetric half lengths at each stimulation stage that can be used to constrain the hydraulic fracturing design software which will provide a more accurate estimation of the hydraulic fracture height, the stress gradients and other key treatment parameters needed to optimize the hydraulic fracturing of each stage to the surrounding geologic and geomechanical conditions present at the time of the hydraulic fracturing. These engineered completion stages will help the operator ensure the successful hydraulic fracturing of a limited number of completion stages thus providing the highest potential hydrocarbon production while keeping the costs of completion to the strict minimum by saving on water and sand used during the hydraulic fracturing process…”)

Claims 10 and 17 are non-transitory computer-readable medium and method claims, respectively, containing substantially the same elements as Claim 3, and are rejected on the same grounds under 35 U.S.C. 103 as Claim 3, Mutatis mutandis.

Regarding Claim 4: Ouenes and Lecerf teach The system of claim 1, wherein the non-transitory computer-readable medium includes program code that is executable by the processing device for causing the processing device to 
Ouenes teaches determine the local variations of regional stress by simulating the local variations of regional stress using a material point method-based algorithm. ([0074] Ouenes teaches the fracture model is based on the material point method “…the equivalent fracture model is used to convert the natural fracture segments derived in the equivalent fracture model into particles that will be used in a meshless particle-based method such as the material point method or any similar particle method. The explicit discretization of a segment representing a natural fracture into particles…”)

Claim 11 is non-transitory computer-readable medium and containing substantially the same elements as Claim 4, and is rejected on the same grounds under 35 U.S.C. 103 as Claim 4, Mutatis mutandis.

Regarding Claim 6: Ouenes and Lecerf teach The system of claim 1, wherein the formation data includes 
Ouenes teaches seismic data or image logs that represent the petrophysical properties. ([0042] Ouenes teaches using seismic data which includes the permeability, i.e. pertrophysical property “…If available, the surface seismic data can be combined with well data to delimit the boundaries of regions 104 and 103 as well as provide information on the dynamic geomechanical properties, the in-situ stress, and the reservoir fluids that affect the propagation of seismic waves in the regions 104 and 103. The following description will primarily focus on the design and completion optimization of vertical, deviated and horizontal wells by using the strain results derived from the geomechanical simulation of hydraulic fracturing and their subsequent use to estimate hydraulic half fracture lengths and heights which will combined with the strain to estimate the initial stimulated permeability, a critical input for reservoir simulation…”
Further, [0058] Ouenes teaches “…the resulting resource represented by the rock porosity…”)

Claims 13 and 19 are non-transitory computer-readable medium and method claims, respectively, containing substantially the same elements as Claim 6, and are rejected on the same grounds under 35 U.S.C. 103 as Claim 6, Mutatis mutandis.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over
Ouenes, U.S. Patent Application Publication 2017/0145793 A1 (hereinafter ‘Ouenes’) in view of
Lecerf et al., United States Patent 9,135,475 B2 (hereinafter ‘Lecerf’). Further in view of
Dupont et al., U.S. Patent Application Publication 2018/0335538 A1 (hereinafter ‘Dupont’).

Regarding Claim 2: Ouenes and Lecerf teach The system of claim 1, wherein the non-transitory computer-readable medium includes program code that is executable by the processing device for causing the processing device to select the well placement plan by: 

Ouenes and Lecerf do not appear to explicitly disclose
generating a teaching set using the plurality of projected hydrocarbon recovery rates and the plurality of well configuration models; 
teaching, using the teaching set, a machine-learning model to output hydrocarbon recovery rates corresponding to well configuration models; and 
analyzing the plurality of well configuration models using an optimizer and the machine-learning model to determine the well placement plan among a plurality of well placement plans having a highest projected hydrocarbon recovery rate.

However, Dupont teaches generating a teaching set using the plurality of projected hydrocarbon recovery rates and the plurality of well configuration models; ([0052] Dupont teaches receiving data for training the model, i.e. a teaching set to predict production, i.e. projected hydrocarbon recovery for a plurality of wells “…FIG. 3 shows an example of a method 300 that includes a reception block 304 for receiving data where the data can include data for a plurality of factors associated with a plurality of wells, a process block 308 for processing at least a portion of the data, a data modeling block 312 for data modeling, a training block 316 for training the model to predict production ( e.g., or production values) based at least in part on the data modeling ( e.g., based at least in part on at least a portion of the plurality of factors), an output block 320 for outputting the model as a trained model for production prediction, and a prediction block 324 for predicting one or more production values based at least in part on the trained model…”)
Dupont teaches teaching, using the teaching set, a machine-learning model to output hydrocarbon recovery rates corresponding to well configuration models; and ([0063] Dupont teaches using a machine learning model to determine the projected production of a well, i.e. hydrocarbon recovery rates “…In such an example, a method can include training a single machine learning (ML) regression model ( e.g. a random forest) using at least a portion of the available data, which may, for example, be subjected to data cleansing. Such a method can include outputting a trained regression model ( e.g., a trained random forest model) that can be utilized to make predictions as to production of the "young" three month old well, as a recently drilled "new" well…”)
Dupont teaches analyzing the plurality of well configuration models using an optimizer and the machine-learning model to determine the well placement plan among a plurality of well placement plans having a highest projected hydrocarbon recovery rate. ([0040] Dupont teaches predicting production for new wells, i.e. projected hydrocarbon recovery for time intervals based on the proposed wells, i.e. well configuration models “…The method 210 includes a data block 214 for providing data for existing wells, a model block 218 for generating a model using at least a portion of the data for the existing wells and a prediction block 222 for predicting production for an existing well and/or a new well (e.g., an actual or a proposed new well). In such an example, a new well may be a well for which some production data are available, for example, for at least one interval of time where, for example, an interval may be a day, days, a week, weeks, a month, months, a year, years, etc…”
Further [0124] Dupont teaches production optimization, i.e. optimizer “…The AVOCET® platform includes functionality for unification of various data, which may be data from disparate data sources, as well as bridging such data with one or more engineering models in user environment that allows users to identify problems more quickly, minimizing downtime and enabling continuous production optimization…”)
Ouenes, Lecerf, and Dupont are analogous art because they are from the same field of endeavor, modeling for design of a well and determining estimated production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generating a teaching set using the plurality of projected hydrocarbon recovery rates and the plurality of well configuration models and teaching, using the teaching set, a machine-learning model to output hydrocarbon recovery rates corresponding to well configuration models and analyzing the plurality of well configuration models using an optimizer and the machine-learning model to determine the well placement plan among a plurality of well placement plans having a highest projected hydrocarbon recovery rate as disclosed by Ouenes and Lecerf by for each well configuration model of the plurality of well configuration models, generate a reservoir geomechanical model for a geomechanical parameter that includes propagation characteristics of hydraulic fractures as disclosed by Dupont.
One of ordinary skill in the art would have been motivated to make this modification in order to use machine learning to take advantage of a larger dataset than conventional method as discussed in [0045] by Dupont “…As an example, a method can include implementation of machine learning (ML), which can take advantage of accumulated knowledge, particularly in unconventional oil and gas production (e.g., North America has more than 4 million wells drilled and more than one million of them are in unconventional formations)…”

Claims 9 and 16 are non-transitory computer-readable medium and method claims, respectively, containing substantially the same elements as Claim 2, and are rejected on the same grounds under 35 U.S.C. 103 as Claim 2, Mutatis mutandis.

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Ouenes, U.S. Patent Application Publication 2017/0145793 A1 (hereinafter ‘Ouenes’) in view of
Lecerf et al., United States Patent 9,135,475 B2 (hereinafter ‘Lecerf’). Further in view of
Mansouri et al., “3-D well path design using a multi objective genetic algorithm” [2015] (hereinafter ‘Mansouri’).

Regarding Claim 5: Ouenes and Lecerf teach The system of claim 1, wherein the non-transitory computer-readable medium includes program code that is executable by the processing device for causing the processing device to 

Ouenes and Lecerf do not appear to explicitly disclose
generate the plurality of well configuration models by randomly generating the well configuration models, wherein randomly generating the well configuration models includes randomly selecting a well geometry from any possible well geometries.

However, Mansouri teaches generate the plurality of well configuration models by randomly generating the well configuration models, wherein randomly generating the well configuration models includes randomly selecting a well geometry from any possible well geometries (Pg. 223 left col last ¶ Mansouri teaches a random see, i.e. randomly generating models for determining the depth of the well at a specified target location, i.e. selecting a well geometry “GA typically commence with an initial set of random solutions, or selected (seeded) solutions, representing a “population” of solutions that satisfy all constraints to the problem and achieving the overriding target (e.g. the total depth of the well at the specified target location)…”)
Ouenes, Lecerf and Mansouri are analogous art because they are from the same field of endeavor, modeling for design of a well and determining estimated production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the for each well configuration model of the plurality of well configuration models, generate a reservoir geomechanical model for a geomechanical parameter that includes propagation characteristics of hydraulic fractures as disclosed by Ouenes and Lecerf by generate the plurality of well configuration models by randomly generating the well configuration models, wherein randomly generating the well configuration models includes randomly selecting a well geometry from any possible well geometries as disclosed by Mansouri.
One of ordinary skill in the art would have been motivated to make this modification in order to optimize the drilling by selecting well path with a minimized wellbore length and trajectory as discussed on pg. 220 left col ¶2 of Mansouri “…In this paper a new MOGA optimization model for well trajectory planning is developed for optimizing drilling operations. The model optimizes the recommended well path by taking into account two-objective functions: 1) to minimize wellbore length and trajectory to a specified sub-surface target location (i.e. length); and 2) to minimize torque on the drill string during the drilling operation (i.e., torque)…”

Claims 12 and 18 are non-transitory computer-readable medium and method claims, respectively, containing substantially the same elements as Claim 5, and are rejected on the same grounds under 35 U.S.C. 103 as Claim 5, Mutatis mutandis.

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over
Ouenes, U.S. Patent Application Publication 2017/0145793 A1 (hereinafter ‘Ouenes’) in view of
Lecerf et al., United States Patent 9,135,475 B2 (hereinafter ‘Lecerf’) in view of
Xu et al, “An Experimental Study on Porosity and Permeability Stress‑Sensitive Behavior of Sandstone Under Hydrostatic Compression: Characteristics, Mechanisms and Controlling Factors” [2018] (hereinafter ‘Xu’)

Regarding Claim 21: Ouenes and Lecerf teach The system of claim 1, 

Ouenes and Lecerf do not appear to explicitly disclose
wherein the operation of generate the quality index includes, for the at least one area in the region, combining the porosity, the permeability, and the local variations of regional stress to generate the quality index, wherein the quality index is directly proportional to the porosity and the permeability, and wherein the quality index is inversely proportional to the local variations of regional stress.

However, Xu teaches wherein the operation of generate the quality index includes, (Abstract Xu teaches determining the sensitivity characteristics from deformation, i.e. quality index “…The stress sensitivity characteristics are essentially the result of the dissimilar deformation responses of pores and framework grains under effective stress…”)

    PNG
    media_image2.png
    703
    1132
    media_image2.png
    Greyscale
Xu teaches for the at least one area in the region, combining the porosity, the permeability, and the local variations of regional stress to generate the quality index, wherein the quality index is directly proportional to the porosity and the permeability, and wherein the quality index is inversely proportional to the local variations of regional stress. (Pg. 2324 right col last paragraph Figure 2 and pg. 2325 Figure 2 Xu teaches the sandstone specimen, i.e. area in the region, multiple plots of the porosity vs. effective stress, i.e. regional stress for several permeabilities. The relationship of the regional stress can be seen to be inversely proportional to the porosity on each of the plots. Further, the varying permeability of each plot, noted in the description of Figure 2, shows the permeability is inversely proportional leading the porosity and permeability to be proportional to the quality “…Figure 2 shows the experimental results of porosity stress sensitive behavior. The porosity is normalized to highlight the variation. It can be seen that porosity declines with increasing effective stress. The decreasing rates are larger during the lower effective stress range (3–15 MPa). This rate starts to decrease when the effective stress exceeds 15 MPa and remain almost stable for effective stress above 20 MPa. The variation in porosity with increasing effective stress can be divided into three stages: rapid decline, moderative decline and stable-slight decline stage…”)
Ouenes, Lecerf and Xu are analogous art because they are from the same field of endeavor, modeling for design of a well and determining estimated production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the for each well configuration model of the plurality of well configuration models, generate a reservoir geomechanical model for a geomechanical parameter that includes propagation characteristics of hydraulic fractures as disclosed by Ouenes and Lecerf by wherein the operation of generate the quality index includes, for the at least one area in the region, combining the porosity, the permeability, and the local variations of regional stress to generate the quality index, wherein the quality index is directly proportional to the porosity and the permeability, and wherein the quality index is inversely proportional to the local variations of regional stress as disclosed by Xu.
One of ordinary skill in the art would have been motivated to make this modification in order to establish the relationship of the porosity and permeability under stress for determining the behavior of the rock, which in the example is sandstone as discussed in the abstract “…Porosity and permeability stress-sensitive behavior of sandstone is investigated through porosity and permeability measurements under hydrostatic compression. An empirical logarithm model is applied to the evaluation of stress sensitivity. Mercury injection, casting thin sections and scanning electron microscope are adopted to discuss the microscopic controlling factors and mechanisms of stress-sensitive behavior of sandstone…”

Allowable Subject Matter
Claim 22 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claims 22, specifically

    PNG
    media_image3.png
    113
    655
    media_image3.png
    Greyscale

In combination with the remaining features and elements of the claims.

Conclusion
Claims 1-6, 8-13, 15-19, and 21 are rejected.
Claim 22 is objected to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146